DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-20 are pending and examined herein per Applicant’s 09/11/2019 filing with the Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites:
in response to the first affinity level reaching a threshold, transmitting a second set of one or more survey questions to the user, wherein each of the second set of survey questions also corresponds to the primary survey goal; and 
in response to the first affinity level failing to reach the threshold, transmitting a first secondary set of one or more survey questions to the user, wherein each of the first secondary set of survey questions corresponds to a first secondary survey goal.

As written the use of a “secondary” and “first secondary” is very confusing, it is respectfully request that Applicant find another way to state the limitation.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to a method. Claims 8-14 are to a system.  Claims 15-20 are to medium.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5

1. A method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising: 
transmitting a first set of one or more survey questions to a user, wherein each of the first set of survey questions corresponds to a primary survey goal; 
responsively receiving, from the user, a first set of one or more survey answers, wherein each of the survey answers corresponds to one of the first set of survey questions; 
utilizing a cognitive system, determining a first affinity level between the user and the primary survey goal; 
in response to the first affinity level reaching a threshold, transmitting a second set of one or more survey questions to the user, wherein each of the second set of survey questions also corresponds to the primary survey goal; and 
in response to the first affinity level failing to reach the threshold, transmitting a first secondary set of one or more survey questions to the user, wherein each of the first secondary set of survey questions corresponds to a first secondary survey goal.

The claimed invention is directed toward the surveying of a user with respect to a goal.  The invention determines which questions to ask when based on a predetermined threshold.  The claimed invention is to managing personal behavior, i.e. what questions are asked and when.  It also shows certain activity between a person and a computer; in that user is taking the survey on the information handling system.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as 
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the transmitting steps.  This action is found to be a well-understood, routine, conventional activity of the claimed information handling system.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").” Emphasis added.
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements of the claim are found to be well-understood, routine, conventional activity of the claimed information handling system.  When these elements are considered individually or in the ordered combination do not rise to the level of significantly more than the judicial exception.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarr et al (US 2004/0210820 A1)

Claims 1, 8, and 15
Tarr teaches a method implemented by an information handling system that includes a processor and a memory accessible by the processor (Tarr [8] “an apparatus and method that provides online compensation reports using a more flexible survey system to produce dynamic profiles based on unique individual attributes, and to provide automated comparisons and reports that account for these attributes”), the method comprising: 
Tarr [93] “survey engine, through iteration, asks FieldGroups shown in FIG. 21 of the user until the engine determines no more FieldGroups should be asked. Upon beginning the survey process, the user's objectives/goals are confirmed through an initial set of questions. The goal establishes broad areas that should be investigated by the survey engine”); 
responsively receiving, from the user, a first set of one or more survey answers, wherein each of the survey answers corresponds to one of the first set of survey questions (Tarr [92] “After each FieldGroup is answered during the survey process, the individual profile is associated with one or more affinity groups. ”  and [93] “system examines the answer offered by the user and, if appropriate, saves it in a database as shown in FIG. 5. This process continues until the engine determines that the desired goal has been ascertained and no more FieldGroups need to be asked. The engine queries if any more goals need to be examined returning the process to establishing a goal for Questioning”, also see claim 92); 
utilizing a cognitive system, determining a first affinity level between the user and the primary survey goal (Tarr [93] “process continues until the engine determines that the desired goal has been ascertained and no more FieldGroups need to be asked. The engine queries if any more goals need to be examined returning the process to establishing a goal for Questioning. The process continues as described herein until profile data for all the applicable goals are created and the survey is complete.”); 
Tarr [93] “he engine, using this goal, suggests the next FieldGroup (Question) to be posed to the user, from the set of all available FieldGroups in the system” and [101] “the FieldGroup is forwarded to the user for presentation. The user answers it, and the process is repeated for subsequent questions. If, after iteration, a FieldGroup no longer can be suggested that meets the criteria discussed herein, the system marks the users survey as complete and takes a pre-defined next action, such as showing a message to the user and moving on to the reporting aspects of the system”); and 
in response to the first affinity level failing to reach the threshold, transmitting a first secondary set of one or more survey questions to the user, wherein each of the first secondary set of survey questions corresponds to a first secondary survey goal (Tarr [93] “beginning the survey process, the user's objectives/goals are confirmed through an initial set of questions. The goal establishes broad areas that should be investigated by the survey engine” and [97] “To pick the next FieldGroup to be asked of the user, the survey engine selects the most popular FieldGroup that the user has not yet answered but that is related to the FieldGroups already posed to the user, and which is also contained in the profiles of the affinity group(s) to which the user currently belongs, subject to the level constraints and FieldGroup relationships described herein. An administrator establishes the relationships and levels for FieldGroups previous to a user completing the survey.” And [108] “affinity matches, although scored lower than exact matches, are critical to the system because they allow for a wide variety of similar attributes to be grouped together, and compared in a more natural way”).

	With respect to Claim 8, An information handling system comprising: one or more processors; a memory coupled to at least one of the processors; and a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions (Tarr Fig.1 and 10-13) comprising:

	With respect to Claim 15, A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system (Tarr Fig. 38-60), performs actions comprising:

Claims 2, 9, and 16
Tarr teaches all the limitations of the method of claim 1 wherein the primary goal corresponds to a primary decision tree, wherein each of the first and second sets of survey questions being included in the primary decision tree (Tarr [96] “it is impossible to create a decision tree for an infinite number of questions that would make up a survey”), and wherein the secondary goal corresponds to a secondary decision tree, wherein the first secondary set of survey questions are included in the secondary decision tree (Tarr [95] “spending a significant amount of labor to program the decision tree to account for all possibilities. It also makes it very difficult to add new questions because the added responsibility of mapping each answer to the decision tree must be part of the process”).

	With respect to claims 9 and 16 that recite substantially similar limitations as those rejected above; therefore these claims are rejected for similar reasoning.

Claims 3, 10, and 17
Tarr teaches all the limitations of the method of claim 2 further comprising: 
ingesting a set of training data into the cognitive system, the set of training data comprising a training set of survey questions and a corresponding training set of survey answers, a set of social media data, the primary survey goal (Tarr [10] and [96-98]); 
generating a plurality of tags based on the ingested set of training data and based on a sentiment analysis between the ingested data and the first and second survey goals (Tarr [92] where attribute is the equivalent of the claimed tags); 
training the cognitive system by associating each of the generated tags with at least one of the survey goals (Tarr [92-93]); 
formulating the first and second sets of survey questions and associating each of the first and second sets of survey questions with one of the generated tags that is associated with the primary survey goal (Tarr [9] and [92-93]); and 
formulating the first secondary set of survey questions and associating each of the first secondary set of survey questions with one of the generated tags that is associated with the secondary goal (Tarr [9] and [92-93]).

With respect to claims 10 and 17 that recite substantially similar limitations as those rejected above; therefore these claims are rejected for similar reasoning.

Claims 4, 11, and 18
Tarr teaches all the limitations of the method of claim 3 further comprising: 
receiving a first of the first set of survey answers from the user (Tarr [9], [82], and [92-93]); 
determining a first tag from the received first answer (Tarr [15] and [91-95]); 
identifying, based on the determined first tag, a second question (Tarr [93] see next field group/question); and 
transmitting the second question to the user (Tarr [93] and [97]).

With respect to claims 11 and 18 that recite substantially similar limitations as those rejected above; therefore these claims are rejected for similar reasoning.

Claims 5, 12, and 19
Tarr teaches all the limitations of the method of claim 4 further comprising: 
in response to the first affinity level reaching the threshold, the identifying of the second question further comprises selecting the second question  from the primary decision tree that corresponds to the primary survey goal (Tarr [109]); and 
in response to the first affinity level failing to reach the threshold, the identifying of the second question further comprises selecting the second question from the secondary decision tree that corresponds to the secondary survey goal (Tarr [109]).



Claims 6, 13, and 20
Tarr teaches all the limitations of the method of claim 5 further comprising: 
receiving, from the user, a second answer corresponding to the second question with the second question being selected from the second decision tree (Tarr [101-104]); 
determining a second tag from the received second answer (Tarr [102-105]); 
utilizing the cognitive system, determining a second affinity level between the user and the secondary survey goal based on the second tag (Tarr [76] and [86], see scoring which is akin to the claimed level); 
in response to the second affinity level reaching the threshold (Tarr [109]): 
identifying, based on the determined second tag, a third question that is selected from the second decision tree (Tarr [13] and [95-96]); and 
transmitting the third question to the user (Tarr abstract and [11]); and 
in response to the second affinity level failing to reach the threshold(Tarr [13] and [95-96]): 
identifying, based on the determined second tag, a third question that is selected from a third decision tree that corresponds to a tertiary survey goal (Tarr [13], [76], and [86]); and 
transmitting the third question to the user (Tarr abstract and [11]).



Claims 7 and 14
Tarr teaches all the limitations of the method of claim 1 wherein the cognitive system is a type of system  selected from the group consisting of a question-answering (QA) system, an artificial intelligence (Al) system, and a neural network system (Tarr [96-97]).

With respect to claim 14 that recites substantially similar limitations as those rejected above; therefore this claim is rejected for similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banerjee et al (US 2017/0063745) teaches identifying the plurality of answers to the poll question comprises: determining a confidence score for each subsequent message, wherein the confidence score represents a probability the subsequent message correctly answers the poll question; and determining whether the confidence score is greater than a predetermined threshold.
Wood et al (US 2019/0325464) teaches an outbound survey system further determines if the answer provided by the survey recipient is associated with an answer-specific branching rule, such as jump that was defined using 
Walters et al (US 2002/0143680) teaches an expert system module comprising a stored set of rules which can be applied to the answers to the first and subsequent sets of questions for determining which if any of the available financial products are appropriate to the client's financial situation and goals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623